Citation Nr: 0726332	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-36 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
February 1970.  In addition, the Board notes that the 
veteran's claims file contains official documentation that 
verifies his status as a combat veteran, such as his receipt 
of the Purple Heart.  See 38 U.S.C.A. § 1154(b) (West 2002).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision in which the RO, 
inter alia, granted service connection and assigned an 
initial 10 percent rating for PTSD, effective May 30, 2002.  
The veteran filed a notice of disagreement (NOD) as to the 
assigned initial rating for PTSD in March 2003.  The RO 
issued a statement of the case (SOC) in September 2003, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2003.  
Thereafter, the RO continued the denial of a higher initial 
rating for PTSD (as reflected in a supplemental SOC (SSOC) 
issued in March 2004).

In November 2005, the RO granted a 30 percent rating for the 
veteran's service-connected PTSD, effective June 17, 2005 (as 
reflected in the November 2005 SSOC).  During a March 2006 
hearing before the undersigned Veterans Law Judge at the RO, 
the veteran and his representative emphasized that the 
veteran is not disputing the initial 10 percent rating 
assigned for PTSD, but, rather, the 30 percent rating 
assigned from June 17, 2005 (see March 17, 2006 hearing 
transcript, page 2); hence, the Board's characterization of 
the issue as reflected on the title page.  A transcript of 
the Board hearing is of record.

In May 2006, the Board remanded the matter on appeal to the 
RO via the Appeals Management Center (AMC) for further 
development of the evidence and for due process development.  
After completing the requested actions, the RO/AMC continued 
the denial of a higher rating for PTSD (as reflected in the 
April 2007 supplemental SOC (SSOC)), and returned the case to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is manifested by sleep disturbance, 
nightmares, intrusive thoughts, irritability, mild anxiety, 
hypervigilance, isolative behavior, and exaggerated startle 
response; these symptoms are indicative of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id.; see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); Pelegrini, 18 Vet. App. at 112.  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the rating decision on appeal, the SOC 
set forth the rating criteria for higher ratings for 
psychiatric disability (which is sufficient under 
Dingess/Hartman).  Moreover, letters from the RO and AMC 
dated in May 2005 and May 2006 provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The May 2006 letter requested that the appellant furnish 
evidence in his possession, as well as informed him how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations;.  After 
the appellant was afforded opportunity to respond to each 
notice identified above, the April 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records, service medical records (SMRs), 
treatment records from the Vista Vet Center in Vista, 
California, private treatment records, and the reports of 
June 2005 and February 2007 VA PTSD examinations.  Also of 
record and considered in connection with the claim are the 
various statements submitted by the veteran, his spouse, and 
his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the veteran and his representative 
have been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO assigned the veteran's 30 percent rating for PTSD 
under Diagnostic Code 9411.  However, psychiatric 
disabilities other than eating disorders are rated pursuant 
to the criteria of a General Rating Formula.  See 38 C.F.R. § 
4.130 (2006).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score.  According to the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a Global Assessment of Functioning (GAF) scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266,  
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, an assigned GAF score, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a) (2006).

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for PTSD.

In a report of a June 2005 PTSD examination, a VA physician 
diagnosed PTSD and assigned a GAF score of 68.  During the 
examination, veteran complained of emotional irritability, 
bad temper, sleep problems, nightmares, night sweats, 
hypervigilance, and exaggerated startle response.  It was 
noted that the veteran did not experience panic attacks, 
isolation, withdrawal, or any significant depression.  The 
veteran reported some marital problems with his wife and 
indicated that he stopped working due to low back and ankle 
pain.  He further reported multiple leisure activities like 
gardening, fishing, and spending time with friends.  The VA 
physician stated that the veteran's psychosocial adjustment 
was generally quite good.  Mental status examination findings 
were noted as not irritable; oriented; not anxious, 
depressed, or hyperactive; no thought impairment; no problems 
with communication; adequate social functioning; and intact 
memory, insight, and judgment. 

Treatment summaries dated in October 2005 and March 2006 from 
the Vista Vet Center each note that the veteran experiences 
symptoms including recurrent and intrusive distressing 
recollections of traumatic events, disruptive sleep, 
depression, anger, rage, social isolation, hypervigilance, 
exaggerated startle response, and diminished interest in 
activities that used to give him pleasure.  In each of the 
treatment summaries, the veteran's psychologist and therapist 
diagnosed chronic PTSD and assigned a GAF score of 50.  In 
prognosis section of the summary, it was noted that the 
veteran was anxious, agitated, exhibited fair insight and 
judgment, can be extremely volatile with incidence of road 
rage, and has difficulty with accepting authority.  It was 
further noted that the veteran's condition had clearly 
deteriorated over the past year since he stopped working.  

During the March 2006 hearing, the veteran indicated that his 
PTSD symptoms had increased during the last year and 
complained of nightmares, flashbacks, social isolation, 
irritability, panic attacks, memory loss, periods of 
depression and anxiety, and diminished interest in social 
activities.  He further reported that he had retired from his 
job due to his mental condition in June 2004.

In a report of a February 2007 PTSD examination, a VA 
physician diagnosed PTSD with symptoms of mild to moderate 
severity and assigned a GAF score of 70.  During the 
examination, veteran complained of moody behavior, sleep 
impairment, nightmares, vigilant symptoms, mild anxiety, and 
exaggerated startle response.  It was noted that the veteran 
did not experience panic attacks or any persistent depression 
and did not report any particular functional limitations with 
regard to activities of daily living or leisure activities.  
The veteran reported that he drives, helps with chores, 
spends time with friends, and retired after 31 years of civil 
service.  Mental status examination findings were noted as no 
impairment of thought processes or communication; no 
delusions or hallucinations; no inappropriate behavior, 
suicidal ideation, or homicidal ideation; oriented and alert; 
no memory loss or impairment; no obsessive or ritualistic 
behavior; not depressed or anxious; not having panic attacks; 
sleep impairment; and no impairment of impulse control.   

Objective medical evidence of record reflects that the 
veteran's PTSD has been manifested by sleep disturbance, 
nightmares, intrusive thoughts, irritability, mild anxiety, 
hypervigilance, isolative behavior, and exaggerated startle 
response.  These symptoms are reflective of occupational and 
social impairment no greater than what is contemplated in the 
currently assigned 30 percent disability rating.

At no point has the veteran's overall PTSD symptomatology met 
the criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms.  
However, the Board notes that the medical evidence does not 
show the veteran to have any of the symptoms included among 
the criteria for the 50 percent rating, to include flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships; or other symptoms that are 
characteristic of a 50 percent rating.

The Board also points out that none of the GAF scores 
assigned since June 17, 2005, provide a basis for assignment 
of any higher disability rating for the veteran's PTSD.

The June 2005 and February 2007 reports of VA PTSD 
examinations reflect assigned GAF scores of 68 and 70.  
According to DSM-IV, GAF scores ranging between 61 and 70 are 
warranted when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  In this case, the reported 
symptomatology is consistent with no more than mild symptoms 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The Board notes that the GAF score of 50, assigned in the 
October 2005 and March 2006 treatment records from Vista Vet 
Center, suggests more significant impairment than is 
contemplated by the assigned 30 percent rating.  A GAF of 41- 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, competent medical evidence of record reflects that 
the veteran exhibited none of the symptoms identified in the 
DSM-IV as indicative of such a score.  Even acknowledging 
that the veteran has experienced some periods of irritability 
and difficulty in interpersonal relationships, he described a 
continued relationship with his spouse, associating with 
friends, and multiple leisure activities.  Although the 
veteran showed signs of social impairment, his general 
functioning, routine daily behavior, self-care, thought 
processes, and communication appeared essentially normal.  As 
for occupational impairment, the Board recognizes that that 
veteran has indicated that he left his job due to his 
service-connected psychiatric disability.  However, evidence 
of record clearly details that the veteran voluntarily 
retired from his civil service job after 31 years of service 
and does not indicate that the veteran suffers from 
occupational impairment with reduced reliability and 
productivity related to his service-connected PTSD.  
Accordingly, the assigned GAF scores of 50 are not supported 
by medical evidence of record.  

In short, the Board finds that the veteran's service-
connected PTSD symptomatology has more nearly approximated 
the criteria for the 30 percent rather than the 50 percent 
rating.  See 38 C.F.R. § 4.7 (2006).  As the criteria for the 
next higher, 50 percent, rating have not been met, it follows 
that the criteria for an even higher rating (70 or 100 
percent) likewise have not been met.

For all the foregoing reasons, the Board finds that the 30 
percent rating represents the maximum rating assignable for 
the veteran's PTSD.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim for a higher rating for PTSD, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


